internal_revenue_service number release date u i l no wta-n-109015-01 cc p si date memorandum for william healey team manager examination specialization and processes c cp rc es p from harold burghart assistant to the chief branch cc psi office of associate chief_counsel passthroughs and special industries subject treatment of casualty losses under sec_42 introduction the following is in response to your memorandum dated date concerning the treatment of casualty losses to low-income_housing tax_credit properties under sec_42 of the internal_revenue_code apparently examination previously informally advised the state housing_credit agencies that the definition of casualty_loss under sec_42 would be the same as the definition utilized in publication casualty disasters and thefts and publication casualty disaster and theft_loss workbook ie damage destruction or loss of property resulting from an identifiable_event that is sudden unexpected or unusual in reliance on publication examination identified two years as a reasonable replacement_period for the damaged property it was not necessary to report noncompliance on form_8823 low-income_housing_credit agencies report of noncompliance or building disposition at the time the owner decides to replace the property further examination informed state agencies that they should report noncompliance only when the owner has suffered a casualty_loss and has not restored the loss through reconstruction or replacement within a reasonable period of time and owners may continue to take credits on units or buildings damaged by a casualty while they are being replaced law sec_42 provides that if-- a as of the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than b the amount of such basis as of the close of the preceding_taxable_year then the taxpayer’s tax under this chapter for the taxable_year shall be increased by the credit recapture_amount sec_42 provides that the credit recapture_amount in sec_42 is an amount equal to the sum of- a the aggregate decrease in the credits allowed to the taxpayer under sec_38 for all prior taxable years which would have resulted if the accelerated portion of the credit allowable by reason of this section were not allowed for all prior taxable years with respect to the excess of the amount described in sec_42 over the amount described in sec_42 plus b interest at the overpayment rate established under sec_6621 on the amount determined under sec_42 for each prior taxable_year for the period beginning on the due_date for filing the return for the prior taxable_year involved sec_42 of the internal_revenue_code provides that the increase in tax under sec_42 shall not apply to a reduction in qualified_basis by reason of a casualty_loss to the extent such loss is restored by reconstruction or replacement within a reasonable period established by the secretary emphasis added revproc_95_28 1995_1_cb_704 establishes the process under which temporary relief will be granted from certain provisions of sec_42 of the internal_revenue_code to owners of low-income_housing projects owners and housing_credit agencies agencies in major disaster areas section dollar_figure of this revenue_procedure provides that an owner of a building that is beyond the first year of the credit_period and that because of a disaster that caused the president to issue a major disaster declaration has suffered a reduction in qualified_basis that would cause it to be subject_to recapture or loss of credit will not be subject_to recapture or loss of credit if the building’s qualified_basis is restored within a reasonable period the agency that monitors the project for compliance with sec_42 may determine what constitutes a reasonable period but in no instance will it end later than months after the end of the calendar_year in which the president issued a major disaster declaration for the area where the building is located section dollar_figure of revproc_95_28 provides that to determine the credit_amount allowable during the reconstruction or replacement_period an owner of a building described in section dollar_figure of this revenue_procedure must use the building’s qualified_basis at the end of the taxable_year that preceded the president’s major disaster declaration sec_1_42-5 of the income_tax regulations requires an owner to report any reduction in qualified_basis to the state housing_credit_agency that monitors the building for compliance sec_1_42-5 specifies that a change in eligible_basis that results in a decrease in qualified_basis is noncompliance that must be reported to the service after a specified time for correction discussion the following discusses in the order of the above-mentioned points concerning examination’s informal advice to the state housing_credit agencies we concur that the meaning of casualty_loss under sec_42 should be consistent with generally accepted tax principles under sec_165 under sec_42 the secretary is given the authority to provide guidance as to a reasonable period in which to restore a loss resulting from casualty and thereby avoid recapture of the sec_42 credit no guidance has been issued on this reasonable period but a period of up to years following the end of the tax_year in which the casualty_loss occurred is consistent with general replacement principles involving casualties see sec_1033 additionally we note that sec_1_42-5 permits the state housing_credit agencies to allow up to a 6-month correction_period for compliance violations this regulatory provision however does not address the reasonable period for restoration of a casualty_loss under sec_42 we disagree with the suggestion that state housing_credit agencies should report noncompliance only when the owner has suffered a casualty_loss and has not restored the property within the two-year period rather state housing_credit agencies must as required by sec_1_42-5 report to the service via form_8823 any casualty_loss that takes low-income property in whole or in part out of service and results in a reduction in qualified_basis we find no support for allowing property owners to continue to claim credits on units while the units are not in service because of a casualty event first sec_42 only specifies the avoidance of recapture on the accelerated portion during the replacement_period not the continuing ability to claim credits secondly the relief under section dollar_figure of revproc_95_28 pertaining to the continuation of credits during the replacement_period is conditioned on the area where the property is located being designated as a major disaster_area by the president of the united_states such an event is quite distinct from the general casualty_loss situation confronting property owners
